Citation Nr: 0409265	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  97-14898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for folliculitis.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a left calcaneal 
spur.

4.  Entitlement to a rating higher than 10 percent for a 
right shoulder disability.


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991, and from September 1994 to December 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
partly from an October 1996 RO decision which denied service 
connection for folliculitis.  The October 1996 RO decision 
also granted service connection and a noncompensable rating 
for a right shoulder disability; the veteran appealed for a 
higher rating for this condition; an August 1997 RO decision 
assigned a higher 10 percent rating for the right shoulder 
condition; and the veteran continued to appeal for a higher 
rating for the condition.  He also appeals a May 2003 RO 
decision which denied service connection for a cervical spine 
disorder and for a left calcaneal spur.  

The present Board decision addresses the issue of service 
connection for folliculitis.  The other issues on appeal are 
the subject of the remand at the end of the decision.


FINDINGS OF FACT

The veteran's current skin condition of folliculitis began 
during his active duty.


CONCLUSION OF LAW

Folliculitis was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served many years in the Army National 
Guard/Reserve.  He had active duty in the Army from November 
1990 to May 1991, and during this time he had service in 
Southwest Asia during the Persian Gulf War.  Service medical 
records from this period of active duty show that in March 
1991 he was seen for a red macular rash on various parts of 
his body, and he was given medicated cream for eczema.  The 
veteran again had active duty in the Army from September 1994 
to December 1994, with no overseas service during this 
period.  Service medical records from this period of active 
duty show that in November 1994 he was treated for a 
folliculitis rash.  A December 1994 medical record, shortly 
before release from active duty, notes that he was counseled 
about medical problems, including a body rash, and was 
advised to seek follow-up.

A post-active duty medical record from May 1995 shows the 
veteran compained of an occasional rash, and the examiner 
questioned whether this could be due to leishmaniasis.

In May 1996, the veteran filed a claim for service connection 
for a skin rash.

At an August 1996 VA skin examination, the veteran gave a 
history of a recurrent skin rash, worse in the summer, since 
his Persian Gulf service.  Current examination showed 
erythematous papules with pus on various parts of the body.  
The diagnosis was chronic recurrent folliculitis.

VA outpatient records from June and October 1998 show 
treatment for folliculitis.  Subsequent VA outpatient records 
dated into 2003 refer to a recurrent skin rash on the face 
and other areas, for which medication was given.

Service connection is currently in effect for a low back 
disorder (rated 60 percent) and a right shoulder disorder 
(rated 10 percent), and the veteran is in receipt of a rating 
of total disability based on individual unemployability due 
to these service-connected disorders.

Analysis

As to the issue of service connection for folliculitis, there 
has been adequate VA compliance with the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Due process is also not a concern on this 
issue, as the Board is able to fully grant the benefit.

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The evidence shows the veteran was treated for skin rashes 
during both periods of active duty.  This included specific 
treatment for folliculitis during his last period of active 
duty in 1994.  Post-active duty medical records beginning in 
1995 show the veteran was treated for a variously diagnosed 
skin rash.  A 1996 VA examination diagnosed recurrent 
folliculitis.  Later treatment records, dated to 2003, show a 
skin rash, and at times there was a diagnosis of 
folliculitis.  The veteran has given a credible account of 
his skin rash persisting since service.  

The evidence demonstrates continuity of symptomatology to 
trace current folliculitis to onset during active service.  
38 C.F.R. § 3.303(b).  Thus the Board finds that the veteran 
folliculitis began during his active duty.   The skin 
condition was incurred in service, warranting service 
connection.


ORDER

Service connection for folliculitis is granted.




REMAND

The remaining issues on appeal are entitlement to service 
connection for a cervical spine disorder and a left calcaneal 
spur, and entitlement to a rating higher than 10 percent for 
a service-connected right shoulder disorder.

Of these issues, the RO certified for appeal, on VA Form 8, 
only the issue of entitlement to a higher rating for a right 
shoulder disability.  However, in February 2004, after the RO 
sent the case to the Board, the veteran submitted a 
substantive appeal to the RO in response to a statement of 
the case on the issues of service connection for a cervical 
spine disorder and a left calcaneal spur, and the RO then 
forwarded such substantive appeal to the Board.  

The claims folder does not contain a power of attorney from 
the veteran to appoint a representative to assist him with 
his VA claims, and the certification of appeal from the RO on 
the one issue mentions that there is no representative.  Yet 
in October 2003 and February 2004, a service organization 
(Disabled American Veterans) submitted documents on behalf of 
the veteran, as if it were his authorized representative.  
Due process requires that the case be returned to the RO to 
clarify representation and to give any appointed 
representative an opportunity to present written argument on 
VA Form 646 or equivalent.  

As to the issue of entitlement to a higher rating for a right 
shoulder disability, the last VA compensation examination was 
in August 2000; there are later treatment records dated to 
May 2003; and the veteran maintains the condition has 
worsened.  In the judgment of the Board, the duty to assist 
includes providing a current VA examination on the right 
shoulder disability.  Updated treatment records on all 
conditions in issue should also be secured.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Accordingly, these issues are remanded to the RO for the 
following action:

1.  The RO should check to see whether 
the veteran has submitted a form for 
appointing the Disabled American Veterans 
as his representative.  If no such form 
can be found, then the RO should give the 
veteran the opportunity to submit a power 
of attorney form naming this organization 
or another representative to assist him 
with his VA claims.

2.  The RO should obtain all additional 
VA treatment records, dated during and 
since May 2003, concerning right 
shoulder, cervical spine, and left 
calcaneal spur problems.

3.  The RO should then have the veteran 
undergo a VA examination to determine the 
current severity of his service-connected 
right shoulder disability.  The claims 
folder should be provided to and reviewed 
by the examiner.  All findings necessary 
for rating the disability should be 
provided.

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for service connection for a cervical 
spine disorder and a left calcaneal spur, 
and for a higher rating for a right 
shoulder disability.  If the claims are 
denied, the veteran, as well as any 
properly appointed representative, should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



